DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment to the claims, filed on November 24, 2020 is acknowledged. Entry of amendment is accepted.

Response to Arguments/Remarks

Applicant's response filed on November 24, 2020 is acknowledged and is answered as follows.

Applicant's arguments, see pp. 6 - 8, with respect to the rejection of claim(s) 1 - 10 under 35 U.S.C. §112 (b) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Claims 1 - 20 are pending in the instant application.
Claims 11 - 20 are cancelled. 

Claim Rejections - 35 USC § 112
Claims 1- 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitation “the first insulator includes a first layer and a second layer that are adjacent to each other in the first direction, the first conductor is disposed between the first layer and the second layer of the first insulator layer” in lines 10 – 13.  The limitation is indefinite in that line 2 of independent base claim 1 defines the first conductor as being alternately stacked with the first insulator.  It is unclear how the first conductor can be between a first layer and a second layer of the first insulator when there is only a first insulator.  (See Fig. 26 annotated by Examiner)

    PNG
    media_image1.png
    875
    830
    media_image1.png
    Greyscale


	Appropriate correction is required.

	Claim 1 recites the limitation “and includes a first conductive part, a second conductive part, and a first dissimilar conductive part,” in lines 13 – 14.  The limitation is indefinite in that it is unclear which respective portions of the first conductive part is being relied upon for subsequent claim language regarding the first conductive part in relation to other elements identified. In this instant, the first conductive part (52) has several portions as the first conductive part (52) is a discontinuous layer.  A portion of the first conductive part between the first memory pillar and the slit (SLT) is interpreted as a first portion of the first conductive part. (See Fig. 5 annotated by Examiner)

    PNG
    media_image2.png
    750
    1289
    media_image2.png
    Greyscale


	Appropriate correction is required.

	Claim 1 recites the limitation “the first conductive part is in contact with the first layer and the second layer of the first insulator” in lines 15 – 16.  The limitation is indefinite in that line 2 of independent base claim 1 defines the first conductor as being alternately stacked with the first insulator.  Therefore, there are only adjacent first insulators and no first layer and second layer.
	The limitation is interpreted as “the first conductive part is in contact with adjacent first insulators”.
Appropriate correction is required.

Claim 1 recites the limitation “the second conductive part is disposed between a first block insulating film of the first memory pillar and the first conductive part” in lines 17 – 18.  The limitation is indefinite in that it is not clear which portion of the first conductive part is being referenced since there is a portion of the first conductive part disposed on a right hand side and a left hand side of the first memory pillar.  A portion of the first conductive part between the first memory pillar and the slit (SLT) is interpreted as a first portion of the first conductive part. (See Fig. 5 annotated by Examiner)

Appropriate correction is required.

Claim 1 recites the limitation “the first block insulating film and the first conductive part” in lines 18 – 19.  The limitation is indefinite in that it is not clear which portion of the first conductive part is being referenced since there is a portion of the first conductive part disposed on a right hand side and a left hand side of the first memory pillar.  A portion of the first conductive part between the first memory pillar and the slit (SLT) is interpreted as a first portion of the first conductive part. (See Fig. 5 annotated by Examiner)
Further, the relationship between the first block insulating film and the first memory pillar has not been maintained.
	The limitation is interpreted as “the first block insulating film of the first memory pillar and the first portion of the first conductive part”.
Appropriate correction is required.

Claim 1 recites the limitation “the same material as for the first conductive part” in lines 19 – 20.  There is insufficient antecedent basis for this limitation in the claim.  Independent base claim 1 does not disclose a same material.
Further, the limitation is indefinite in that it is not clear which portion of the first conductive part is being referenced since there is a portion of the first conductive part 
	The limitation is interpreted as “a same material as for the first portion of the first conductive part”.
Appropriate correction is required.

Claim 1 recites the limitation “and the first conductive part” in line 23.  The limitation is indefinite in that it is not clear which portion of the first conductive part is being referenced since there is a portion of the first conductive part disposed on a right hand side and a left hand side of the first memory pillar.  A portion of the first conductive part between the first memory pillar and the slit (SLT) is interpreted as a first portion of the first conductive part. (See Fig. 5 annotated by Examiner)
	The limitation is interpreted as “and the first portion of the first conductive part”.
Appropriate correction is required.

Claim 1 recites the limitation “a material for the first conductive part” in line 24.  The limitation is indefinite in that the antecedent bases for the limitation a material has already been established in line 19 of independent base claim 1 as required by the above rejection.  Further, the limitation is indefinite in that it is not clear which portion of the first conductive part is being referenced since there is a portion of the first conductive part disposed on a right hand side and a left hand side of the first memory pillar.  A portion of the first conductive part between the first memory pillar and the slit 
	The limitation is interpreted as “the material for the first portion of the first conductive part”.
Appropriate correction is required.

Claim 3 recites the limitation “the first conductor disposed between the first layer and the second layer of the first insulator layer and further includes” in lines 4 – 5.  The limitation is indefinite in that line 2 of independent base claim 1 defines the first conductor as being alternately stacked with the first insulator.  It is unclear how the first conductor can be between a first layer and a second layer of the first insulator when there is only a first insulator.  (See Fig. 26 annotated by Examiner)
The limitation is interpreted as “the first conductor disposed between adjacent first insulators further includes”.
Appropriate correction is required.

Claim 3 recites the limitation “a second block insulating film of the second memory pillar and the first conductive part” in lines 6 – 7.  The limitation is indefinite in that it is not clear which portion of the first conductive part is being referenced since there is a portion of the first conductive part disposed on a right hand side and a left hand side of the first memory pillar.  A portion of the first conductive part between the first memory pillar and the second memory pillar is interpreted as a second portion of the first conductive part. (See Fig. 5 annotated by Examiner)

Appropriate correction is required.

Claim 3 recites the limitation “the second memory pillar and the first conductive part” in line 8.  The limitation is indefinite in that it is not clear which portion of the first conductive part is being referenced since there is a portion of the first conductive part disposed on a right hand side and a left hand side of the first memory pillar.  A portion of the first conductive part between the first memory pillar and the second memory pillar is interpreted as a second portion of the first conductive part. (See Fig. 5 annotated by Examiner)
	The limitation is interpreted as “the second memory pillar and the second portion of the first conductive part”.
Appropriate correction is required.

Claim 3 recites the limitation “for the first conductive part” in line 9.  The limitation is indefinite in that it is not clear which portion of the first conductive part is being referenced since there is a portion of the first conductive part disposed on a right hand side and a left hand side of the first memory pillar.  A portion of the first conductive part between the first memory pillar and the second memory pillar is interpreted as a second portion of the first conductive part. (See Fig. 5 annotated by Examiner)
	The limitation is interpreted as “for the second portion of the first conductive part”.
Appropriate correction is required.

Claim 3 recites the limitation “and the first conductive part” in line 9.  The limitation is indefinite in that it is not clear which portion of the first conductive part is being referenced since there is a portion of the first conductive part disposed on a right hand side and a left hand side of the first memory pillar.  A portion of the first conductive part between the first memory pillar and the second memory pillar is interpreted as a second portion of the first conductive part. (See Fig. 5 annotated by Examiner)
	The limitation is interpreted as “and the second portion of the first conductive part”.
Appropriate correction is required.

Claim 3 recites the limitation “the first conductive part includes a seam along the first direction between the first memory pillar and the second memory pillar” in lines 14 – 15.  The limitation is indefinite in that it is not clear which portion of the first conductive part is being referenced since there is a portion of the first conductive part disposed on a right hand side and a left hand side of the first memory pillar.  A portion of the first conductive part between the first memory pillar and the second memory pillar is interpreted as a second portion of the first conductive part. (See Fig. 5 annotated by Examiner)
	The limitation is interpreted as “a seam is formed along the first direction in the second portion of the first conductive part between the first memory pillar and the second memory pillar”.
Appropriate correction is required.

Claim 6 recites the limitation “between the first layer and the second layer.” in line 3.  The limitation is indefinite in that line 2 of independent base claim 1 defines the first conductor as being alternately stacked with the first insulator.  It is unclear how the first conductor can be between a first layer and a second layer of the first insulator when there is only a first insulator.  (See Fig. 26 annotated by Examiner)
The limitation is interpreted as “between adjacent first insulators.”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1 - 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: 
The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious 
a semiconductor memory comprising:
a first conductor and a first insulator that are alternately stacked along a first direction; and
	the first conductor is disposed between adjacent first insulators in the first direction and includes a first conductive part, a second conductive part, and a first 
	the first conductive part is in contact with the adjacent first insulators and widens along a second direction crossing the first direction,
	the second conductive part is disposed between a first block insulating film of the first memory pillar and the first portion of the first conductive part, is in contact with the first block insulating film of the first memory pillar and the first portion of the first conductive part, and is formed from a same material as for the first portion the first conductive part, and
the first dissimilar conductive part is a pair of conductive parts that sandwiches the second conductive part along the first direction between the first block insulating film of the first memory pillar and the first portion of the first conductive part, and is formed from a material different from the material for the first portion of the first conductive part and the second conductive part
as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. B. R./
Examiner, Art Unit 2818

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818